UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4016


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GEORGE TRENT,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:16-cr-00163-RDB-2)


Submitted: October 18, 2017                                   Decided: October 31, 2017


Before DUNCAN, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony D. Martin, ANTHONY D. MARTIN, P.C., Greenbelt, Maryland, for Appellant.
Jason Daniel Medinger, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       George Trent seeks to appeal his sentence. He pled guilty pursuant to a Fed. R.

Crim. P. 11(c)(1)(C) plea agreement in which the parties stipulated that a sentence of 144

months in prison was the appropriate sentence, and the district court accepted the

agreement and imposed the sentence. On appeal, Trent’s attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), raising two sentencing issues; and

Trent has filed a pro se supplemental brief challenging his sentence. The Government

has moved to dismiss the appeal as barred by the appeal waiver. We dismiss the appeal.

       “Plea bargains rest on contractual principles, and each party should receive the

benefit of its bargain.” United States v. Blick, 408 F.3d 162, 173 (4th Cir. 2005) (internal

quotation marks and citation omitted); see United States v. Archie, 771 F.3d 217, 222 (4th

Cir. 2014) (“‘A plea agreement, like any contract, allocates risk.’”) (citation omitted). “A

defendant may waive the right to appeal his conviction and sentence so long as the

waiver is knowing and voluntary.” United States v. Copeland, 707 F.3d 522, 528 (4th

Cir. 2013) (internal quotation marks and citation omitted). “We review the validity of an

appeal waiver de novo, and will enforce the waiver if it is valid and the issue appealed is

within the scope of the waiver.” Id. (internal quotation marks and citations omitted).

“Generally, if a district court questions a defendant regarding the waiver of appellate

rights during the Rule 11 colloquy and the record indicates that the defendant understood

the full significance of the waiver, the waiver is valid.” United States v. Tate, 845 F.3d

571, 574 n.1 (4th Cir. 2017) (internal quotation marks and citation omitted).



                                             2
       Upon review of the plea agreement and transcript of the Fed. R. Crim. P. 11

hearing, we conclude that Trent knowingly and voluntarily waived his right to appeal his

conviction and sentence, and the issues that he seeks to appeal are within the scope of the

waiver. ∗ Moreover, in accordance with Anders, we have reviewed the record for any

potentially meritorious issues that might fall outside the waiver and have found none.

       Accordingly, we grant the Government’s motion to dismiss the appeal. This court

requires that counsel inform his or her client, in writing, of his or her right to petition the

Supreme Court of the United States for further review. If the client requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on the client. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the decisional process.


                                                                                 DISMISSED




       ∗
       We note that even if Trent had not explicitly waived his right to appeal, we
would decline to review his sentence imposed pursuant to his Rule 11(c)(1)(C) plea
agreement. See United States v. Williams, 811 F.3d 621, 624 (4th Cir. 2016).


                                              3